DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with RONG YANG on 02/03/2022.

Abstract:
4.	Please replace the abstract as follows:

 	The present invention provides a thermal print head capable of better performing printing on a printing medium[[.]]; [[The]] the thermal print head including: a substrate (1), formed with single crystal semiconductor; a resistor layer (4), including a plurality of heating portions (41) arranged in a main scan direction; and a wiring layer (3), configuring a charging path to the plurality of heating portions. The substrate includes: a main surface (11), being a surface opposite to the resistor layer; and a convex portion (13), disposed as protruding from the main surface and extending in the main scan direction. The convex portion includes: an inclining surface (132), inclining relative to the main surface and extending in a linear manner when viewing from the main scan direction; and a curving surface (131), disposed, in a protruding direction of the convex portion, on a position farther away from the main surface than 

Claims:
5.	Please replace independent claim 1 as follows:

1.
--
(Currently Amended) A thermal print head, comprising: 
 	a substrate, formed with single crystal semiconductor; 
 	a resistor layer, comprising a plurality of heating portions arranged in a main scan direction; and 
 	a wiring layer, configuring a charging path to the plurality of heating portions; 
 	wherein, the substrate comprises: 
 	 	a main surface, being a surface opposite to the resistor layer; and 
 	 	a convex portion, disposed as protruding from the main surface and extending in the main scan direction, the convex portion comprising: 
 	 	an inclining surface, inclining relative to the main surface and extending in a linear manner when viewing from the main scan direction; and 
 	 	a curving surface, disposed, in a protruding direction of the convex portion, on a position farther away from the main surface than the inclining surface, and curving in a manner that protrudes toward the protruding direction; and 
 	each of the plurality of heating portions comprises: 
 	 	a heating curving portion, formed on a portion corresponding to the curving surface, 
; and
 	wherein a border portion between the inclining surface and the curving surface is curved.
--

6.	Please cancel claim 5.

Allowable Subject Matter
7.	The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1 a thermal print head, comprising: 
 	a substrate, formed with single crystal semiconductor; 
 	a resistor layer, comprising a plurality of heating portions arranged in a main scan direction; and 
 	a wiring layer, configuring a charging path to the plurality of heating portions; 
 	wherein, the substrate comprises: 
 	 	a main surface, being a surface opposite to the resistor layer; and 
 	 	a convex portion, disposed as protruding from the main surface and extending in the main scan direction, the convex portion comprising: 
 	 	an inclining surface, inclining relative to the main surface and extending in a linear manner when viewing from the main scan direction; and 
 	 	a curving surface, disposed, in a protruding direction of the convex portion, on a position farther away from the main surface than the inclining surface, and curving in a manner that protrudes toward the protruding direction; and 
 	each of the plurality of heating portions comprises: 

 	wherein each of the plurality of heating portions comprises a heating inclining portion formed on a portion corresponding to the inclining surface and being continuous with the heating curving portion; and
 	wherein a border portion between the inclining surface and the curving surface is curved.

8.	U.S. Patent application publication number 2018/0354265 to Aoki et al. disclosed a similar invention in Fig. 6. Unlike in the instant application, Aoki et al. are silent about “a curving surface, disposed, in a protruding direction of the convex portion, on a position farther away from the main surface than the inclining surface, and curving in a manner that protrudes toward the protruding direction; and each of the plurality of heating portions comprises: a heating curving portion, formed on a portion corresponding to the curving surface, wherein each of the plurality of heating portions comprises a heating inclining portion formed on a portion corresponding to the inclining surface and being continuous with the heating curving portion; and wherein a border portion between the inclining surface and the curving surface is curved”.

9.	U.S. Patent publication number 4,707,708 to Kitagishi et al. also disclosed a similar invention in Fig. 10. Unlike in the instant application, Kitagishi et al. are silent about “the convex portion comprising: an inclining surface, inclining relative to the main surface and extending in a linear manner when viewing from the main scan direction; and wherein each of the plurality of heating portions comprises a heating inclining portion formed on a portion corresponding to the inclining surface and being continuous with the heating curving portion; and wherein a border portion between the inclining surface and the curving surface is curved”.



11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/YAOVI M AMEH/Primary Examiner, Art Unit 2853